DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on July 1, 2022 is acknowledged.  Claims 1-2, 4, 6-8, and 21 are amended and Claims 22-27 are new.  Thus, Claims 1-2, 4, 6-8, and 21-27 are pending and are further examined on the merits in the U.S. non-provisional application. 

Examiner’s Note
Dependent Claim 2 in Applicants’ reply contains an amendment, and as such, and the Status Indicator for Claim 2 should read as ‘(Currently Amended)’ instead of “(Previously Presented)”.  

Claim Objections
The following claims are objected to because of the following informalities:  
		“the initial component;” (Claim 22, last line) should be ‘the initial component. [[
		“A method, comprising; (Claim 26, line 1) should be ‘A method, comprising: [[
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 23
	The element “a channel through the NiP alloy body” (Claim 23, lines 2 and 3) in combination with the element “a channel in the NiP alloy body” (Claim 21, lines 2 and 3) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or are attempting to further limit an element previously recited.  One way to overcome this rejection is to further amend the element recited in Claim 23 as follows:
			‘the [[


In Regard to Claim 26 and a claim dependent thereon
	The phrase “optionally, machining the deposited first NiP alloy layer by polishing or grinding to remove areas of nodular growth obstructing the channel of the initial component” (Claim 26, lines 7 and 8) make the claim indefinite in that it is not understood if this step in Applicants’ method is actually realized (i.e., the machining of the deposited first NiP alloy layer might occur or it might not occur…because it’s “optional”).  One way to obviate this rejection is to further amend the limitation as follows (the amended limitation below was discussed and agreed with Applicants in a phone interview attached with this Office Action):    
		
		‘if an area of nodular growth obstructs the channel of the initial component, [[the area [[



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US9132687 (Brudermann et al.; issued on September 15, 2015) (BRUDERMANN) in view of US2009/0120355 (Urata et. al.; published on May 14, 2009) (URATA).
In reference to Claim 1, BRUDERMANN teaches
		A method (Abstract, Figs. 1-8), comprising; 
			obtaining an initial component (base element of the doctor’s blade 510, 610, col. 10, lines 46 and 47, Figs. 5 and 6) having a component surface (Figs. 5 and 6); 
			forming a barrier layer (“primer layer of nickel”, col. 14, lines 3 and 4) having a thickness that overlies the component surface (col. 14, lines 13 and 14 and lines 19-22); 
			depositing by electroplating a first nickel-phosphorous (NiP) alloy layer (“first coating can be electrochemically deposited”, col. 3, lines 46-54 and col. 13, lines 25-32) directly onto and overlying the formed barrier layer (col. 14, lines 13 and 14 and lines 19-22), wherein the formed barrier layer contains a greater amount of nickel (Ni) than does the first NiP alloy layer (BRUDERMANN describes only Ni (col. 14, lines 3 and 4) forming the primer layer implying a pure 100% by weight Ni which is greater than an amount of nickel in the first NiP alloy layer…for example, at least 80% Ni by weight, col. 3, lines 1-5 and 55 and 56); 				
			depositing by electroplating a second nickel-phosphorous (NiP) layer directly onto and overlying the first NiP alloy layer (col. 4, lines 37-44 and lines 59-67), the machined first NiP alloy layer and the deposited second NiP alloy layer forming a NiP alloy body comprising inner and outer surfaces that oppose one another, the inner surface located closer to the initial component than the outer surface (col. 14, lines 52-63, Figs. 5 and 6); and 
			heat treating the coated component to precipitate harden the NiP alloy body (heat treatment of the first coating and the second coating, col. 13, lines 42-53), 
			wherein depositing by electroplating the first NiP alloy layer and depositing by electroplating the second NiP alloy layer, respectively, further includes the NiP alloy body containing a first phosphorous (P) content by electroplating adjacent the inner surface on the first NiP alloy layer and a second P content by electroplating adjacent the outer surface on the second NiP alloy layer, the second P content being at least twice the first P content (for example, the first NiP alloy layer can be 7% by weight P (col. 3, lines 55 and 56) and the second NiP alloy layer can, for example, be 14% by weight P (col. 5, lines 35 and 36).
BRUDERMANN does not explicitly call out the steps of machining each of the first and the second NiP alloy layers. URADA teaches a method of forming a component containing surface treatment by electric plating (Abstract, ¶ 0055, Figs. 1-5) where it is known to examine the plated/plating surface for undesired irregularities (¶s 0054 and 0087), and when these irregularities are found, to remove these irregularities by polishing (¶ 0054, lines 3-5 and ¶ 0087).  A person of ordinary skill in the art (PHOSITA) would understand that this quality control examination/polishing can occur after the plating of every layer on the component.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to machine/polish the identified surface irregularities after a layer is plated on the initial component as taught by URADA and incorporate such a step for each of the electroplated NiP layers of BRUDERMANN’s method/component for at least the benefit of having improved surface modification (last two lines of ¶ 0054 of URADA) which contributes to a formed surface treatment for the component having “excellent wear resistance” (¶ 0002, last two lines).      
	In reference to Claim 2, BRUDERMANN further teaches that the heat treating comprises heat treating the coated component (formed of a NiP alloy body, col. 13, lines 25-27, Figs. 5 and 6) to anneal the coated component, while concurrently precipitate hardening the NiP alloy body (col. 13, lines 42-53 and lines 57-63).  
	In reference to Claim 4, BRUDERMANN also teaches that the barrier layer consists of Ni (BRUDERMANN describes only Ni (col. 14, lines 3 and 4) forming the primer layer implying a pure 100% by weight Ni material).  
	In reference to Claim 7, BRUDERMANN further teaches that the NiP alloy body contains: a majority Ni, by weight; and from about 5% to about 25% P, by weight (7-12% by weight P with the majority by weight being 88-93% Ni, col. 3, lines 55 and 56 and col. 5, lines 35-37).  
	In reference to Claim 8, BRUDERMANN also teaches that the NiP alloy body contains: from about 10% to about 15% P, by weight; and the remainder Ni (7-12% by weight P with the majority by weight being 88-93% Ni, col. 3, lines 55 and 56 and col. 5, lines 35-37). 
	In reference to Claim 24, BRUDERMANN further teaches that the heat treating comprises precipitate hardening the NiP alloy body from a pre-hardened state to a post-hardened state having a hardness greater than the NiP alloy body in the pre-hardened state (col. 13, lines 42-53 and lines 57-67 to col. 14, lines 1-2).  BRUDERMANN does not expressly call out that the hardness specifically being at least 50% greater than the NiP alloy body in the pre-hardened state.  The PHOSITA would understand that such a specific hardness percentage value can be realized by optimizing the heat treating of the coated component (MPEP 2144.05, II, A) and the requirements of the component based on its use/application of need.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the heat treating of the coated component as taught by BRUDERMANN and specifically optimize the heat treatment regimen/process to attain a post-hardened state at least 50% greater than the NiP alloy body in the pre-hardened state and incorporate such a feature into BRUDERMANN’s method/coated component for at least the benefit of having improved wear resistance due to the mechanical and tribological properties of the coated component that contributes to a longer service life for the coated component (col. 1, lines 42-44 and lines 60-62 of BRUDERMANN).
Claims 6 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over BRUDERMANN and URATA as applied to Claim 1 above, and further in view US2012/0102738 (Akbari et al.; published on May 3, 2012) (AKBARI) and further in view of CN207048975U (Wang; published on February 27, 2018) (WANG) (the English Machine Translation of CN207048975U is provided for Applicants’ convenience with the instant Office Action).  
	In reference to Claims 6 and 25, while BRUDERMANN and URATA teach a coated component that includes machining the deposited first NiP alloy layer as described above, BRUDERMANN and URATA do not teach that the initial component specifically comprises:
			(a) a mud motor shaft where the component surface is a lobed outer surface, and
	(b) that the average roughness of a coated lobed outer surface of the mud motor shaft is equal to or less than 1 micron. 
With regard to (a) above, AKBARI teaches a progressive cavity rotor (title, Abstract, Figs. 1-6, ¶ 0001) that includes a mud rotor shaft (composite rotor 44, ¶ 0017, line 3, Figs. 4-6) having a component surface that is a lobed outer surface (helical lobes 62, ¶ 0001, last four lines and ¶ 0019, lines 4 and 5) formed by machining and further having a coated surface (resilient material layer 56, ¶ 0030, lines 1-8).
	It would be obvious to the PHOSITA before the effective filing date of the invention to further include a mud motor shaft as being the initial component along with features associated therewith as taught by AKBARI to which the coatings of the component in the modified method of BRUDERMANN and URATA are applied for at least the benefits of providing a coated component for increased wear protection for other kinds of components such as a mud motor shaft that is robustly constructed and operatively performs to ensure a high pumping efficiency as expressly described by AKBARI (¶ 0002, last four lines).
	With regard to (b) above, BRUDERMANN and URATA and AKBARI do not teach that the average roughness of the lobed outer surface of the mud motor shaft is equal to or less than 1 micron.  WANG, however, teaches a lobed rotor component that has an outer lobed surface roughness of less than 1 micron (Claim 6)/less than 0.4 micron (Claim 25) (WANG’s rotor surface roughness is less than 1.6 micron which covers the range of surface roughness values of less than 1 micron and less than 0.4 micron as recited in Claims 6 and 25; claim 8 of WANG on p. 7 of the English Translation of WANG).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have an average roughness of the lobed outer surface of the mud motor shaft be equal to or less than 1/0.4 micron as taught by WANG and incorporate these feature(s) into the modified method of BRUDERMANN and URATA and AKBARI for at least the benefits of having a rotor surface that is adequately prepared for further processing that also improves the fit/robustness of construction of the component with other parts/components that interface with the rotor component.  


Claims 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over BRUDERMANN and URATA as applied to Claim 1 above, and further in view of US2012/0126401 (Lin et al.; published on May 24, 2012) (LIN).
	In reference to Claims 21 and 23, BRUDERMANN and URATA teach machining the NiP alloy body (the body comprises layers of material) to give the coated component, but do not further teach the machining of a channel in the NiP alloy body by laser drilling (Claim 21) and the component surface of the initial component comprises a channel, and wherein machining the NiP alloy body comprises machining a channel through the NiP alloy body coextensive with the channel of the initial component (Claim 23).  LIN, however, teaches a coated component (semiconductor assembly, title, Abstract, Figs. 1A-Fig. 10) that includes the machining of a channel (through-holes 401, ¶ 0099, last three lines, Figs. 5H-5J) in the layers of material by laser drilling (¶ 0099, last three lines) and where the component surface of the initial component (thermal board 101, Figs. 5H-5J comprises a channel (through-hole 401 at the position of 101) , and wherein machining the layers comprises machining a channel through these layers of the body (within the build-up circuitry 201, ¶ 0086) coextensive with the channel of the initial component (which forms the entire through-hole 401 in the coated component from the top to the bottom as shown in Fig. 5H).  Additionally, the machining of hole(s)/order of machining a hole in a coated component/removal of irregularities from plated layers in a component such as are recited in Claims 21-23 are well-known especially in the semiconductor industry and as illustrated by URATA and LIN described above and the specification also does not further explicitly describe benefit(s) for the hole/channel/machining the channel (18, Fig. 1 of the specification)/removal of irregularities from channel (18) in the overall construction/method of forming Applicants’ coated component/wear resistant coatings.    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the channel formed by laser drilling and the through-hole of the channel being co-extensive with the channel of the initial component as taught by LIN and incorporate these features into the modified method of BRUDERMANN and URATA for at least the benefit of improving the bonding/adhesion of the subsequent coating(s) associated with the through-hole of the coated component.
	In reference to Claim 22, BRUDERMANN and URATA teach machining the deposited first NiP alloy layer by polishing is carried out to remove areas of nodular growth (removal of irregularities, ¶ 0054 of URATA) and LIN teaches the channel (through-hole 401, Figs. 5H-5J) of the initial component as are both previously described above.  The PHOSITA would understand with the teachings of URATA that this removal of irregularities would also include removal of any irregularities that obstruct the channel to attain an improved surface modification of the coated component.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize URADA’s teaching of removal of irregularities and also remove any irregularities that block the channel and incorporate this feature in to the modified method of BRUDERMANN and URATA and LIN for at least the benefit of having improved surface modification (last two lines of ¶ 0054 of URADA) for the entire coated component which contributes to a formed surface treatment for the coated component having “excellent wear resistance” (¶ 0002, last two lines of URADA).      
	In reference to Claim 26, BRUDERMANN teaches
		A method (Abstract, Figs. 1-8), comprising; 
			obtaining an initial component (base element of the doctor’s blade 510, 610, col. 10, lines 46 and 47, Figs. 5 and 6) having a component surface (Figs. 5 and 6); 
			forming a barrier layer (“primer layer of nickel”, col. 14, lines 3 and 4) having a thickness that overlies the component surface (col. 14, lines 13 and 14 and lines 19-22); 
			depositing by electroplating a first nickel-phosphorous (NiP) alloy layer (“first coating can be electrochemically deposited”, col. 3, lines 46-54 and col. 13, lines 25-32) directly onto and overlying the formed barrier layer (col. 14, lines 13 and 14 and lines 19-22), wherein the formed barrier layer contains a greater amount of nickel (Ni) than does the first NiP alloy layer (BRUDERMANN describes only Ni (col. 14, lines 3 and 4) forming the primer layer implying a pure 100% by weight Ni which is greater than an amount of nickel in the first NiP alloy layer…for example, at least 80% Ni by weight, col. 3, lines 1-5 and 55 and 56); 						
			depositing by electroplating a second NiP alloy layer directly onto and overlying the first NiP alloy layer, thereby forming an NiP alloy body comprising inner and outer surfaces that oppose one another, the inner surface located closer to the initial component than the outer surface, 
			wherein depositing by electroplating the first NiP alloy layer and depositing by electroplating the second NiP alloy layer, respectively, further includes the NiP alloy body containing a first phosphorous (P) content by electroplating adjacent the inner surface on the first NiP alloy layer and a second P content by electroplating adjacent the outer surface on the second NiP alloy layer, the second P content being at least twice the first P content (for example, the first NiP alloy layer can be 7% by weight P (col. 3, lines 55 and 56) and the second NiP alloy layer can, for example, be 14% by weight P (col. 5, lines 35 and 36);
			heat treating the coated component to precipitate harden the NiP alloy body (heat treatment of the first coating and the second coating, col. 13, lines 42-53), 
BRUDERMANN and URATA do not teach channel/channel features of
		(i)  that the initial component has a channel/machining the NiP alloy body to form a channel therethrough, the NiP alloy body being formed coextensive with the channel of the initial component, and thereby give a coated component, and
		(ii)  optionally, machining the deposited first NiP alloy layer by polishing to remove areas of nodular growth obstructing the channel of the initial component.   
In regard to (i) above, LIN teaches a coated component (semiconductor assembly, title, Abstract, Figs. 1A-Fig. 10) that includes the machining of a channel (through-holes 401, ¶ 0099, last three lines, Figs. 5H-5J) in the layers of material where the component surface of the initial component (thermal board 101, Figs. 5H-5J comprises a channel (through-hole 401 at the position of 101), and wherein machining the layers comprises machining a channel through these layers of the body (within the build-up circuitry 201, ¶ 0086) coextensive with the channel of the initial component (which forms the entire through-hole 401 in the coated component from the top to the bottom as shown in Fig. 5H).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the channel and the through-hole of the channel being co-extensive with the channel of the initial component as taught by LIN and incorporate these features into the modified method of BRUDERMANN and URATA for at least the benefit of improving the bonding/adhesion of the subsequent coating(s) associated with the through-hole of the coated component.
	In regard to (ii) above, BRUDERMANN and URATA teach machining the deposited first NiP alloy layer by polishing is carried out to remove areas of nodular growth (removal of irregularities, ¶ 0054 of URATA) and LIN teaches the channel (through-hole 401, Figs. 5H-5J) of the initial component as are both previously described above.  The PHOSITA would understand with the teachings of URATA that this removal of irregularities would also include optional removal of any irregularities that obstruct the channel to attain an improved surface modification of the coated component.  Additionally, the machining of hole(s)/order of machining a hole in a coated component/removal of irregularities from plated layers in a component such as are recited in Claims 21-23 are well-known especially in the semiconductor industry and as illustrated by URATA and LIN described above and the specification also does not further explicitly describe benefit(s) for the hole/channel/machining the channel (18, Fig. 1 of the specification)/removal of irregularities from channel (18) in the overall construction/method of forming Applicants’ coated component/wear resistant coatings.    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize URADA’s teaching of removal of irregularities and also remove any irregularities that block the channel and incorporate this feature in to the modified method of BRUDERMANN and URATA and LIN for at least the benefit of having improved surface modification (last two lines of ¶ 0054 of URADA) for the entire coated component which contributes to a formed surface treatment for the coated component having “excellent wear resistance” (¶ 0002, last two lines of URADA).      

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over BRUDERMANN and URATA and LIN as applied to Claim 26 above, and further in view of AKBARI.
	In reference to Claim 27, while BRUDERMANN and URATA and LIN teach a coated component that includes machining the deposited first NiP alloy layer as described above, BRUDERMANN and URATA and LIN do not teach that the initial component specifically comprises a mud motor shaft where the component surface is a lobed outer surface.  AKBARI teaches a progressive cavity rotor (title, Abstract, Figs. 1-6, ¶ 0001) that includes a mud rotor shaft (composite rotor 44, ¶ 0017, line 3, Figs. 4-6) having a component surface that is a lobed outer surface (helical lobes 62, ¶ 0001, last four lines and ¶ 0019, lines 4 and 5) formed by machining and further having a coated surface (resilient material layer 56, ¶ 0030, lines 1-8).
	It would be obvious to the PHOSITA before the effective filing date of the invention to further include a mud motor shaft as being the initial component along with features associated therewith as taught by AKBARI to which the coatings of the component in the modified method of BRUDERMANN and URATA and LIN are applied for at least the benefits of providing a coated component for increased wear protection for other kinds of components such as a mud motor shaft that is robustly constructed and operatively performs to ensure a high pumping efficiency as expressly described by AKBARI (¶ 0002, last four lines).

Response to Arguments 
Applicants’ argument about each and every limitation of amended independent Claim 1 not being taught by the previous prior art evidence combination of URADA (US2009/0120355) and BRUDERMANN (US2011/0219971) and REHRIG (US9211634) and BRUDERMANN (US9132687) under 35 U.S.C. 103 has been fully considered and is persuasive (pp. 6-11 of Applicants’ reply, especially bottom of p. 7 and the first full paragraph on p. 8).  Therefore, the former rejection of Claim 1 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of amended Claim 1 is applied based on the prior art evidence of BRUDERMANN (US9132687) and URADA (US2009/0120355) under 35 U.S.C. 103 and this new interpretation is fully cited and described above.  

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2002/0079026 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.  Additionally, this reference also describes references the machining of electroplated NiP coating layers (¶ 0042) on an article.     
	

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday July 15, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746